DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-22 are pending
Claims 1 and 20 are currently amendedClaims 1-22 are rejected

Terminal Disclaimer
The terminal disclaimer filed on 01/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending application No. 16/595781 has been reviewed but is NOT accepted.  The wrong form was used, please use PTO/SB/25 (see TD comments filed on 01/11/2021).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-22 of the current application 16/196538 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of co-pending Application No. 16/595781.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
dependent claims 2-22 disclose filters, valves, a chemical injector along with additional details.
Claim 1 of co-pending application (16/595781) discloses a very similar water heating and treatment including a water heater, an anti-scale device, a UV sanitation lamp, mixing stations, sanitation loops pump and valves.  Also, the dependent claims 2-17 of co-pending application (16/595781) disclose similar details with that of the current application 16/196538 including a controller and filters.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over John David Aitken (AU 2010203312 A1) (hereinafter “John”) in view of Gerhard Schreiner (DE 102004049316 A1) (hereinafter “Schreiner”).

Regarding Claim 1:
John teaches a water heating and treatment system for suppression of pathogens and undesired bacterial content in a domestic water system (see FIGS. 2, 4 and 5) (see abstract) (see PDF page 5) comprising:
a water heater (see FIG. 4, heat treatment system 110 further including a heater 400) (see PDF pages 12-13);
a cold water supply line to supply water to said water heater (see FIG. 2, supply 100) (see FIG. 4, fresh water supply 212) (see PDF pages 12-13);
a single or multiple mixing station (see FIG. 4, mixing vortex 420) to supply a temperature regulated heated water to one or multiple temperature zones (see FIG. 4, pipes 411 and cavity 412) (see PDF page 16), said single or multiple mixing station fluidly coupled to said cold water supply line and to a hot water outflow line from said water heater (see FIG. 4, pipes 210, 213, 214, 211), said single or multiple mixing station to supply heated water to at least a first temperature zone at a first hot water temperature (see FIG. 4, fresh water supply 212 flows into heater 400 via pump 420 
a water heater sanitation loop including a sanitation loop pump to circulate hot water within said water heater (see FIG. 4, pump 420 and heater 400 and return pipes 211, pipes 213 and 214, and supply loop 100) (see PDF pages 12-14);
wherein a water heater controller (see FIGS. 2 and 4, heat controller 216) causes an activation of said water heater sanitation loop and a water temperature of said water heater to increase momentarily to a sanitization temperature above 151° F (66° C) for one or more periods of at least two minutes in a sanitation loop mode (see PDF page 13 – “controllers 203, 216, 220…includes a processor 300, a memory 301…interface 303…a programmable logic controller…”) (see PDF pages 14-15 – “The heat treatment heater 400…capable of heating received water to 85° C…incorporates a heat exchanger…additional heating may be provided, such as through the use of an electrical heater, heating element and/or solar heating…”) (see PDF pages 13-14 – “controller 203, 216, 220 receive signals…the water temperature is then compared to a predetermined temperature or temperature range stored in the memory 301…if unacceptable temperature is detected by one of the temperature sensors 204, 217, 121, and this is not returned to an acceptable temperature after control steps have been taken, an alert could be generated…”), and wherein said mixing station maintains said at least first temperature zone at about said first hot water temperature during operation of said sanitation loop mode (see FIGS. 2 and 4) (see PDF pages 13-14 – “controller 203, 216, 220 receive signals…the water temperature is then compared to a predetermined temperature or temperature range stored in the memory 301…if 
John does not specifically teach an anti-scale device and a UV sanitation lamp.
Schreiner teaches a similar water heating and treatment system with multiple operating modes including an anti-scale device, a UV sanitation lamp and filters (see Schreiner FIGS. 1-2, descaling device 9) (see Schreiner pages 3-4 – “the descaling device 9 generally ensures permanent water treatment…limescale deposits…are avoided or existing limescale deposits are eliminated…a Legionella filter are connected in the disinfection mode position”) (see Schreiner claims page 1 lines 22-32 – “alternatively further disinfection devices such as legionella filters, UV lamps and other comparable devices can be included…”).
John and Schreiner are analogous inventions in the art of teaching a water heating and treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water heating and treatment system of John to include an anti-scale (descaling) device and a UV sanitation lamp of Schreiner, included within the water heater 400 of John, to further remove and purify any unwanted contaminants and pathogens (see Schreiner pages 3-4 – “the descaling device 9 generally ensures permanent water treatment…limescale deposits…are avoided or existing limescale deposits are eliminated…a Legionella filter are connected in the disinfection mode position”) (see Schreiner claims page 1 lines 22-32 – “alternatively further disinfection devices such as legionella filters, UV lamps and other comparable devices can be included…”).

Regarding Claim 2:
The combination of John in view of Schreiner teaches the water heating and treatment system of claim 1, wherein John further teaches said water heater controller causes said activation of said water heater sanitation loop on a predetermined schedule (see PDF page 13 – “controllers 203, 216, 220…includes a processor 300, a memory 301…interface 303…a programmable logic controller…”) (see PDF pages 13-14 – “controller 203, 216, 220 receive signals…the water temperature is then compared to a predetermined temperature or temperature range stored in the memory 301…if unacceptable temperature is detected by one of the temperature sensors 204, 217, 121, and this is not returned to an acceptable temperature after control steps have been taken, an alert could be generated…”) (see PDF pages 14-15 – “The heat treatment heater 400…capable of heating received water to 85° C…incorporates a heat exchanger…additional heating may be provided, such as through the use of an electrical heater, heating element and/or solar heating…”).

Regarding Claim 3:
The combination of John in view of Schreiner teaches the water heating and treatment system of claim 1, wherein Schreiner teaches a UV sanitation lamp and an anti-scale device (see Schreiner pages 3-4 – “the descaling device 9 generally avoided or existing limescale deposits are eliminated…a Legionella filter are connected in the disinfection mode position”) (see Schreiner claims page 1 lines 22-32 – “alternatively further disinfection devices such as legionella filters, UV lamps and other comparable devices can be included…”), and John further teaches said water heater controller causes said activation of said water heater sanitation loop in response to a detection of at least one of: an anti-scale device failure indication or a sanitation lamp failure indication (see John PDF pages 13-14 – “controller 203, 216, 220 receive signals…the water temperature is then compared to a predetermined temperature or temperature range stored in the memory 301…if unacceptable temperature is detected by one of the temperature sensors 204, 217, 121, and this is not returned to an acceptable temperature after control steps have been taken, an alert could be generated…”).
John and Schreiner are analogous inventions in the art of teaching a water heating and treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water heating and treatment system of John to include an anti-scale (descaling) device and a UV sanitation lamp of Schreiner, included within the water heater 400 of John, to further remove and purify any unwanted contaminants and pathogens (see Schreiner pages 3-4 – “the descaling device 9 generally ensures permanent water treatment…limescale deposits…are avoided or existing limescale deposits are eliminated…a Legionella filter are connected in the disinfection mode position”) (see Schreiner claims page 1 such as legionella filters, UV lamps and other comparable devices can be included…”).

Regarding Claim 4:
The combination of John in view of Schreiner teaches the water heating and treatment system of claim 1, wherein Schreiner further teaches an anti-scale device, a UV sanitation lamp and filters (see Schreiner FIGS. 1-2, descaling device 9) (see Schreiner pages 3-4 – “the descaling device 9 generally ensures permanent water treatment…limescale deposits…are avoided or existing limescale deposits are eliminated…a Legionella filter are connected in the disinfection mode position”) (see Schreiner claims page 1 lines 22-32 – “alternatively further disinfection devices such as legionella filters, UV lamps and other comparable devices can be included…”)
John and Schreiner are analogous inventions in the art of teaching a water heating and treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water heating and treatment system of John to include a filter of Schreiner, included within the cold water supply line of John, to further remove and purify any unwanted contaminants and pathogens (see Schreiner pages 3-4 – “the descaling device 9 generally ensures permanent water treatment…limescale deposits…are avoided or existing limescale deposits are eliminated…a Legionella filter are connected in the disinfection mode position”) (see Schreiner claims page 1 lines 22-32 – “alternatively further disinfection such as legionella filters, UV lamps and other comparable devices can be included…”).

Regarding Claim 5:
The combination of John in view of Schreiner teaches the water heating and treatment system of claim 1, wherein John further teaches a hot water recirculation line (see John FIG. 4, pipes 210, 213, 214, 211 and supply loop 100).

Regarding Claim 6:
The combination of John in view of Schreiner teaches the water heating and treatment system of claim 5, wherein John further teaches a one-way check valve disposed in said hot water recirculation line (see John FIGS. 2 and 4, check valve 215).

Regarding Claim 7:
The combination of John in view of Schreiner teaches the water heating and treatment system of claim 5, wherein Schreiner further teaches an anti-scale device, a UV sanitation lamp and filters (see Schreiner FIGS. 1-2, descaling device 9) (see Schreiner pages 3-4 – “the descaling device 9 generally ensures permanent water treatment…limescale deposits…are avoided or existing limescale deposits are eliminated…a Legionella filter are connected in the disinfection mode position”) (see Schreiner claims page 1 lines 22-32 – “alternatively further disinfection devices such as legionella filters, UV lamps and other comparable devices can be included…”)
the descaling device 9 generally ensures permanent water treatment…limescale deposits…are avoided or existing limescale deposits are eliminated…a Legionella filter are connected in the disinfection mode position”) (see Schreiner claims page 1 lines 22-32 – “alternatively further disinfection devices such as legionella filters, UV lamps and other comparable devices can be included…”).

Regarding Claim 8:
The combination of John in view of Schreiner teaches the water heating and treatment system of claim 5, wherein Schreiner further teaches an anti-scale device, a UV sanitation lamp and filters (see Schreiner FIGS. 1-2, descaling device 9) (see Schreiner pages 3-4 – “the descaling device 9 generally ensures permanent water treatment…limescale deposits…are avoided or existing limescale deposits are eliminated…a Legionella filter are connected in the disinfection mode position”) (see Schreiner claims page 1 lines 22-32 – “alternatively further disinfection devices such as legionella filters, UV lamps and other comparable devices can be included…”)
the descaling device 9 generally ensures permanent water treatment…limescale deposits…are avoided or existing limescale deposits are eliminated…a Legionella filter are connected in the disinfection mode position”) (see Schreiner claims page 1 lines 22-32 – “alternatively further disinfection devices such as legionella filters, UV lamps and other comparable devices can be included…”).

Regarding Claim 9:
The combination of John in view of Schreiner teaches the water heating and treatment system of claim 5, wherein Schreiner further teaches an anti-scale device, a UV sanitation lamp and filters (see Schreiner FIGS. 1-2, descaling device 9) (see Schreiner pages 3-4 – “the descaling device 9 generally ensures permanent water treatment…limescale deposits…are avoided or existing limescale deposits are eliminated…a Legionella filter are connected in the disinfection mode position”) (see Schreiner claims page 1 lines 22-32 – “alternatively further disinfection devices such as legionella filters, UV lamps and other comparable devices can be included…”)
the descaling device 9 generally ensures permanent water treatment…limescale deposits…are avoided or existing limescale deposits are eliminated…a Legionella filter are connected in the disinfection mode position”) (see Schreiner claims page 1 lines 22-32 – “alternatively further disinfection devices such as legionella filters, UV lamps and other comparable devices can be included…”).

Regarding Claim 10:
The combination of John in view of Schreiner teaches the water heating and treatment system of claim 1, wherein John further teaches said water heater comprises an automatic blow down device including a blow down valve controlled by said water heater controller, said automatic blow down device to dispose of scale formed in said water heater (see John FIG. 2, supply loop drain 201 including a drain valve 202, drain controller 203 and a drain temperature sensor 204).

Regarding Claim 11:
The combination of John in view of Schreiner teaches the water heating and treatment system of claim 1, wherein John further teaches said water heater comprises 

Regarding Claim 12:
The combination of John in view of Schreiner teaches the water heating and treatment system of claim 1, wherein John further teaches said water heater comprises an indirectly fired heat exchanger (see FIG. 4, heat treatment system 110 further including a heater 400) (see PDF pages 12-13) (see PDF pages 14-15 – “The heat treatment heater 400…capable of heating received water to 85° C…incorporates a heat exchanger…additional heating may be provided, such as through the use of an electrical heater, heating element and/or solar heating…”).

Regarding Claim 13:
The combination of John in view of Schreiner teaches the water heating and treatment system of claim 12, wherein John further teaches said indirectly fired heat exchanger is selected from the group consisting of: a plate and frame heat exchanger, a brazed plate heat exchanger, and a shell and tube heat exchanger (see FIG. 4, heat treatment system 110 further including a heater 400) (see PDF pages 12-13) (see PDF pages 14-15 – “The heat treatment heater 400…capable of heating received water to 

Regarding Claim 14:
The combination of John in view of Schreiner teaches the water heating and treatment system of claim 1, wherein John further teaches said water heater comprises an indirectly fired steam heated heat exchanger (see FIG. 4, heat treatment system 110 further including a heater 400) (see PDF pages 12-13) (see PDF pages 14-15 – “The heat treatment heater 400…capable of heating received water to 85° C…incorporates a heat exchanger…additional heating may be provided, such as through the use of an electrical heater, heating element and/or solar heating…”).

Regarding Claim 15:
The combination of John in view of Schreiner teaches the water heating and treatment system of claim 14, wherein John further teaches said indirectly fired steam heated heat exchanger is selected from the group consisting of: a brazed plate heat exchanger, and a shell and tube heat exchanger (see FIG. 4, heat treatment system 110 further including a heater 400) (see PDF pages 12-13) (see PDF pages 14-15 – “The heat treatment heater 400…capable of heating received water to 85° C…incorporates a heat exchanger…additional heating may be provided, such as through the use of an electrical heater, heating element and/or solar heating…”).

Regarding Claim 16:


Regarding Claim 17:
The combination of John in view of Schreiner teaches the water heating and treatment system of claim 1, wherein John further teaches comprising at least one chemical injector downstream of a hot water outlet of said water heater (see FIGS. 2 and 4, supply line including untreated water containing countless pathogens and contaminants).

Regarding Claim 18:
The combination of John in view of Schreiner teaches the water heating and treatment system of claim 1, wherein John further teaches hot temperature distribution water held to about a setpoint temperature by said mixing station, and a high temperature water distribution fluidly coupled to an outlet line of said water heater without active water temperature tempering (see PDF page 13 – “controllers 203, 216, 220…includes a processor 300, a memory 301…interface 303…a programmable logic controller…”) (see PDF pages 14-15 – “The heat treatment heater 400…capable of 

Regarding Claim 19:
The combination of John in view of Schreiner teaches the water heating and treatment system of claim 1, wherein John further teaches a one-way check valve at a hot water outlet of said water heater (see John FIGS. 2 and 4, check valve 215).

Regarding Claim 20:
John teaches a method for treating hot water to suppress pathogens and undesired bacterial content in a domestic water system (see FIGS. 2, 4 and 5) (see abstract) (see PDF page 5) comprising:
providing a water heater (see FIG. 4, heat treatment system 110 further including a heater 400) (see PDF pages 12-13), 
a cold water supply line to supply water to said water heater (see FIG. 2, supply 100) (see FIG. 4, fresh water supply 212) (see PDF pages 12-13), 

a water heater sanitation loop including a sanitation loop pump to circulate hot water within said water heater (see FIG. 4, pump 420 and heater 400 and return pipes 211, pipes 213 and 214, and supply loop 100) (see PDF pages 12-14);
sanitizing a cold water before flowing or pumping said cold water to said water heater (see FIGS. 2 and 4); and
sanitizing hot water of said water heater by operating said sanitation loop pump to circulate hot water within said water heater at an elevated temperature exceeding 151° F (66° C) and holding said elevated temperature in said water heater for at least 2 minutes as controlled by a water heater controller (see FIGS. 2 and 4, heat controller 216) (see PDF page 13 – “controllers 203, 216, 220…includes a processor 300, a memory 301…interface 303…a programmable logic controller…”) (see PDF pages 14-15 – “The heat treatment heater 400…capable of heating received water to 85° C…incorporates a heat exchanger…additional heating may be provided, such as through the use of an electrical heater, heating element and/or solar heating…”) (see 
John does not specifically teach an anti-scale device and a UV sanitation lamp.
Schreiner teaches a similar water heating and treatment system with multiple operating modes including an anti-scale device, a UV sanitation lamp and filters (see Schreiner FIGS. 1-2, descaling device 9) (see Schreiner pages 3-4 – “the descaling device 9 generally ensures permanent water treatment…limescale deposits…are avoided or existing limescale deposits are eliminated…a Legionella filter are connected in the disinfection mode position”) (see Schreiner claims page 1 lines 22-32 – “alternatively further disinfection devices such as legionella filters, UV lamps and other comparable devices can be included…”).
John and Schreiner are analogous inventions in the art of teaching a water heating and treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water heating and treatment system of John to include an anti-scale (descaling) device and a UV sanitation lamp of Schreiner, included within the water heater 400 of John, to further remove and purify any unwanted contaminants and pathogens (see Schreiner pages 3-4 – “the descaling device 9 generally ensures permanent water treatment…limescale deposits…are avoided or existing limescale deposits are eliminated…a Legionella filter are connected in the disinfection mode position”) (see Schreiner claims page 1 such as legionella filters, UV lamps and other comparable devices can be included…”).

Regarding Claim 21:
The combination of John in view of Schreiner teaches the method of claim 20, wherein John further teaches said step of sanitizing hot water of said water heater by operating said water heater sanitation loop comprises sanitizing hot water of said water heater by operating said water heater sanitation loop on a periodic schedule (see PDF page 13 – “controllers 203, 216, 220…includes a processor 300, a memory 301…interface 303…a programmable logic controller…”) (see PDF pages 13-14 – “controller 203, 216, 220 receive signals…the water temperature is then compared to a predetermined temperature or temperature range stored in the memory 301…if unacceptable temperature is detected by one of the temperature sensors 204, 217, 121, and this is not returned to an acceptable temperature after control steps have been taken, an alert could be generated…”) (see PDF pages 14-15 – “The heat treatment heater 400…capable of heating received water to 85° C…incorporates a heat exchanger…additional heating may be provided, such as through the use of an electrical heater, heating element and/or solar heating…”).

Regarding Claim 22:
The combination of John in view of Schreiner teaches the method of claim 20, wherein Schreiner further teaches a UV sanitation lamp, an anti-scale device and a filter, and John further teaches operating said water heater sanitation loop in response if unacceptable temperature is detected by one of the temperature sensors 204, 217, 121, and this is not returned to an acceptable temperature after control steps have been taken, an alert could be generated…”).
John and Schreiner are analogous inventions in the art of teaching a water heating and treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water heating and treatment system of John to include an anti-scale (descaling) device and a UV sanitation lamp of Schreiner, included within the water heater 400 of John, to further remove and purify any unwanted contaminants and pathogens (see Schreiner pages 3-4 – “the descaling device 9 generally ensures permanent water treatment…limescale deposits…are avoided or existing limescale deposits are eliminated…a Legionella filter are connected in the disinfection mode position”) (see Schreiner claims page 1 lines 22-32 – “alternatively further disinfection devices such as legionella filters, UV lamps and other comparable devices can be included…”).


Response to Arguments
Applicant's arguments filed 01/08/2021 have been fully considered but they are not persuasive and focus on amended claim limitations, which have been addressed above in the updated rejection (see above).

Regarding the double patenting rejection, Applicant filed a terminal disclaimer on 01/08/2021; however, the wrong form was used.  Please use PTO/SB/25 (see TD comments filed on 01/11/2021).  As a result, the double patenting rejection is still maintained.
	Applicant argues on pages 7-9 of the Remarks section “…the Application provides a temperature regulated water at the outlet of the mixing station…the mixing station is an active component which provides a temperature regulated heated water at the outlet of the mixing station…John’s mixing vortex 420 of John’s FIG. 4 provides the mixing station…however, John’s mixing vortex 420 is a passive water mix device without temperature regulation…John’s mixing vortex 420 does not provide any active temperature regulation and merely passively agitates (vortex) water…”
Examiner respectfully disagrees.
Independent claim 1 limitation “a single or multiple mixing station to supply a temperature regulated heated water” is merely intended use of the mixing station.  John teaches a water heater (see FIG. 4, heat treatment system 110 further including a heater 400), a cold water supply line (see FIG. 2, supply 100) (see FIG. 4, fresh water supply 212), a single or multiple mixing station (see FIG. 4, mixing vortex 420) (see John page 4 lines 20-23 – “…includes a mixer in the supply loop for mixing water in the supply loop.  Typically, the mixer is positioned downstream of a heat treatment return pipe thereby mixing water in the supply loop and heat treated water.”), a water heater sanitation loop (see FIG. 4, pump 420 and heater 400 and return pipes 211, pipes 213 .










Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AKASH K VARMA/Examiner, Art Unit 1773                                                                                                                                                                                                        

/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773